 480DECISIONSOF NATIONALLABOR RELATIONS BOARDand Helpers of America, or any other labor organization of our employees, bydischarging or in any other manner discriminating in regard to their hire ortenure of employment, or any term or condition of employment.WE WILL NOT interrogate employees concerning their union membership,activities, or sympathies in violation of Section 8 (a)( I) of the Act.WE WILL NOT threaten employees with discharge or other reprisals for engag-ing in union activities.WE WILL NOT in any other manner interfere with, restrain, or coerce employ-ees in the exercise of rights guaranteed them by Section 7 of the Act.WE WILL offer Guadalupe Carreon and Cruz Dominguez immediate and fullreinstatement to their former or substantially equivalent positions, and makethem whole for any loss of pay they may have suffered by reason of our dis-crimination against them, provided, that our obligation to reinstate Carreonwill cease if, after he receives our offer of reinstatement, he does not present uswith evidence that he has a commercial driver's license.GLAZER'S WHOLESALE DRUG COMPANY, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify the above-named employees if they are presently servingin the Armed Forces of the United States of their right to full reinstatement uponapplication in accordance with the Selective Service Act and the Universal MilitaryTraining and Service Act of 1948, as amended, after discharge from the ArmedForces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, SixthFloor, Meacham Building, 110 West Fifth Street, Fort Worth, Texas, Telephone No.Edison 5-4211, Extension 2131, if they have any question concerning this notice orcompliance with its provisions.Liberty Scrap Materials,Inc.,Absorbent Sanitary Wiper Com-pany, and American Barrel&Cooperage CompanyandIce,Storage,Scrap Material&Grain Warehousemen's Local UnionNo. 105,affiliated with International Brotherhood of Teamsters,Chauffeurs,Warehousemen,and Helpers of America.Case No.9-CA-3285.May 7,1965DECISION AND ORDEROn February 3, 1965, Trial Examiner Frederick U. Reel issued hisDecision in the above-entitled proceeding, finding that the Respond-ents had engaged in certain unfair labor practices within the meaningof the National Labor Relations Act, as amended, and recommendingthat they cease and desist therefrom and take certain affirmative action,as set forth in the attached Decision.The Trial Examiner furtherfound that the Respondents had not engaged in certain other unfairlabor practices alleged in the complaint, and recommended that thoseallegations be dismissed.Thereafter, the General Counsel filed limitedexceptions to the Trial Examiner's Decision and a supporting brief,The Respondents filed exceptions to the Trial Examiner's Decisionand a supporting brief.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the National Labor Relations Board has delegated its152 NLRB No. 47. LIBERTY SCRAP MATERIALS, INC., ETC.481powers in connection with this case to a three-member panel [Chair-man McCulloch and Members Brown and Jenkins].The Board has reviewed the rulings of the Trial Examiner made-at the hearing and finds that no prejudicial error was conunitted. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, and the entire recordin this case, and hereby adopts the findings,' conclusions, and recom-mendations of the Trial Examiner.ORDERPursuant to Section 10 (c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as itsOrder the Order recommended by the Trial Examiner, and orders thatthe Respondents, Liberty Scrap Materials, Inc., Absorbent SanitaryWiper Company, and American Barrel & Cooperage Company, Cin-cinnati, Ohio, their officers, agents, successors, and assigns, shall take-the action set forth in the Trial Examiner's Recommended Order, withthe following modification :Add the following as the third indented paragraph of the notice :WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of the right to self-organi-zation, to form labor organizations, to join or assist Ice, Storage,ScrapMaterial & Grain Warehousemen's Local Union No.105, affiliatedwith International Brotherhood of Teamsters,Chauffeurs, Warehousemen, and Helpers of America, or any otherlabor organization, to bargain collectively through representa-tives of their own choosing, and to engage in other concertedactivities for the purpose of collective bargaining or other mutualaid or protection, or to refrain from any or all such activities,except to the extent that this right may be affected by an agree-ment requiring membership in a labor organization as a con-dition of employment, as authorized in Section 8(a) (3) of theAct, as modified by the Labor-Management Reporting andDisclosure Act of 1959."As a clear preponderance of all the relevant evidence does not demonstrate that theTrial Examiner'scredibility findings are incorrect,the Respondents'request that theybe overruled is denied, and the credibility findings are adopted.Standard Dry WellProducts,Inc.,91 NLRB 544, enfd.188 F. 2d 362(C.A. 3).TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceeding, heard before Trial Examiner Frederick U. Reel in Cincinnati,Ohio, on November 30 and December 1, 1964,1 pursuant to a charge filed the pre-ceding August 11 and a complaint issued September 30, presents questions as to'"Except where otherwise indicated,alldates herein refer to the year 1964.789-730-66-vol. 152-32 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhether Respondents discharged four employees for union activity and threatenedand unlawfully interrogated employees with respect to their unionactivity.Uponthe entire record,including my observation of the witnesses,and after due considera-tion of the brief filed by Respondents,I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTS AND THE LABOR ORGANIZATION INVOLVEDThe three corporate Respondents,herein collectively referred to as the Company,are affiliated businesses under common ownership and control,engaged in Cincinnatiin the business,inter alia,of processing scrap materials and industrial wiping cloths,valued in excess of $50,000 annually,for shipment in interstate commerce.TheCompany admits,and I find, that it is engaged in commerce and in activities affectingcommerce within the meaning of Section 2(6) and(7) of the Act,and that theCharging Party, herein called the Union,is a labor organization within the meaningof Section 2(5) of the Act.II.THE ALLEGEDUNFAIR LABOR PRACTICESA. The discharge of Hartford Edwards1.Circumstancessurrounding the dischargeEarly in May 1964 certain of the Company's employees expressed an interest inhaving theUnion conductan organizing campaign.UnionRepresentativeFelder,who had conducteda similar campaignin 1962 whichculminatedin the Union'sdefeat inan election,spoke to afew employees at the Company'splants in earlyMay.On onesuch occasion,on Thursday or Friday, May 14 or 15, Felder arrivedat the Company's Liberty Street plant shortly beforenoon,and about 12.05 heengaged in a conversation on the streetoutside the plant with employee HartfordEdwards, who had cone outon his lunchhour.While Edwards and Felder wereconversing,Sam Friedman,the plant supervisorsaw them.According to Felder,Friedman went into the office and emerged about 2 or 3minuteslater.Feldercontinued:Hartford Edwards and I were stilltalking.Just as he walked past HartfordEdwards andmyself, he looked backa couple of times atus whilst wewas talk-ing.The foremangoes in the office;about twominutes later he came out; andhe came out to the front door, helooked backup the street at us again;then hegoes across the street about a couple minutes later,and then I left.At the timeof this episode,Edwards told Felder that he, Edwards, thoughtFriedmanrecognizedFelder;the twohad met at thetime of the election in 1962.That afternoon,according to Edwards'testimony,Friedmanasked Edwards "whothe fellow wasthat [Edwards] had beentalking to during lunch," and Edwardsrepliedthat "it was just a friend."Later thatsame day, according to Edwards,Friedmanasked Edwards "if that wasn't any Unionorganizerthat [Edwards]had been talkingto," and Edwardsreplied that if so, he did not know it.The following Monday, May 18, Friedmandischarged Edwards, under circum-stances which Edwards describedas follows:It was about 1:30 p.m. and I was in the baler on my usual job andMr. Fried-man came over-at the timeI was aboutto take outof the baler,I was climbingout ofthe baler totie the bale up, and he asked me ifthe bale wasbig enough.And Itold him yes unless he wanted it larger.He said, "What do you mean bythat"He said, "Iwant youtomake themlike you have beenmaking them."I said,"Well, that's whatI'm doing.See,I'm gettingout of thebaler now."So he asked me, "Do youwant to work or don't you?"I said,"I want to work."In the meantime,Iwas still working while I was talking, so he tells me, said,"Well, you justcome on with me and leave the baler alone."So we went tothe officeand he calledNelson, the bookkeeper ... and told him to figure mytime up and Nelson figured the time out and Sam gave me my money, and hetold me to, he said,"You cango find a Union someplace else.We don't needit here." LIBERTY SCRAP MATERIALS, INC., ETC.483The testimony adduced by the Company differed substantially from that quotedabove.Friedman described the discharge episode as follows:We bale paper across the street. I went across the street and as I come acrossto the baler, I asked Hartford how many more wagons-we take wagons offthe trailer and empty them into the baler, and I asked Hartford how many morewagons were in there and he said, "Well, you ought to know." I said, "I don'tknow. I wouldn't ask you." And Hartford said I was standingoverhis shoulderor something to that effect, all the time, and I said, "Hartford, that's my job toknow what you're doing."He said, "I'm not going to quit.Fire me."Andthat was about it.Q. Did you fire him?A. Yes.Q. How did you fire him?A. I did. I paid him off. And he asked, "I want my money right away."And I paid him off.Q. In other words, you fired him for what reason, in your own words?A. Just for that.There was no intent. Just for what he answered me backthere at that time.There was nothing prior and nothing afterwards. It wasjust right there and then.He said, "Pay me off." I mean, "I won't quit. Fireme," and I just paid him off and that was it.Q. All right.A. Prior to that there was pleasant relations all the way through.Later in his testimony Friedman substantially repeated this version, adding only thatwhen he told Edwards it was his [Friedman's] job to know what Edwards was doing,he also told Edwards, "If you don't like it, you know what you can do," to whichEdwards responded, "Well, I'm not quitting.You fire me." Asked whether he hadintended to fire Edwards when he went up to him on that occasion, Friedman testified:I had no intention whatsoever because he was a good worker.He workedall right.Q. But you decided to fire him.Your first inclination to that effect was whenhe said, "You're always over my shoulder?"A. Right and the way he said it and the time and the words. I don't knowwho else was helping, there was somebody else, and I couldn't let it go any fur-ther.I felt that way.Q. You felt that somebody had overheard you?A.Well, they were working right there with us and I didn't feel like beingstepped on. I have other employees, too, to take care of.And that was justat that moment. There was no premeditation whatsoever.A third version of the episode was supplied by Otis Jetter, an employee called asa witness by the Company, who testified that he was present when Friedman dis-charged Edwards and overheard the conversation. Jetter testified as follows:Iwas on the trailer and I don't know, when I looked up, they was arguing,and the next thing I know he told him if he couldn't do it, I don't know, hecould go home. So he said O.K. He told him to punch his card.Q.Who said what to whom as you recall it?A. Sam told Hartford if he couldn't do something, I don't know what theywere talking about, that he could go home, and they were arguing some more,and he told him, he said O.K.Hartford said O.K., and Sam told him to punchhis card, and he said he wasn't going to punch nothing, so Sam said, "Get off."2.Other evidence bearing on Edward's dischargeAs indicated above, a critical factor in the Edwards matter is whether Friedmanrecognized Felder as a union representative and saw him in conversation withEdwards.As to this, Friedman denied recognizing Felder and testified that he hadnot seen Felder since the 1962 election, when they were first introduced.On thatoccasion Felder was at the polling place in the plant, and Friedman, according to histestimony, was occupied during the election, calling employees in to vote.On the 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDother hand, Felder, in support of his testimony that Friedman recognized him, testi-fied to an incident a few days after Edwards' discharge when Felder went back to theplant about noon and Friedman came out. In Felder's words:I'm sure he recognized me because he stood out there maybe five minutes.He was watching me and I was watching him.Well, I knew then at that par-ticular time I wouldn't have any chance to talk to anyone at all so I left.Edwards testified with respect to Friedman:A couple of times he asked me if I had been to any meetings, union meetings,or if I knew of, heard of anybody else going to any.I told him I did not.Friedman, on direct examination, gave the following somewhat unimpressive denial:Q. Specifically, did you ever ask Hartford Edwards whether he had been toany union meetings or whether he knew anyone who-had attended unionmeetings?A. Not that I can remember.Q.Well, did you or didn't you?A. I don't recall if I did or not.Q. Is there a possibility that you did talk to him about that?A. Not that I asked him if he was to-a member. I asked-No, not, no, notthat I know of. No, I did not ask him.After Edwards' discharge, he applied for unemployment compensation.The OhioBureau of Unemployment Compensation approved his application, and its formrecites that the "reason for unemployment is lack of work .. . " The form alsoindicates that benefits will be allowed only if the applicant is "unemployed throughno fault of [his] own." In a list of separations prepared by the Company, the reasonfor Edwards' discharge is stated as "Did not work full hours as required by Sam-Lack of Work."Finally, it should be noted that the Company rehired Edwards on October 13, andthat he had some employment elsewhere between May 18 and October 13.Never-theless, he filed claims for unemployment compensation in which he alleged he wastotally unemployed during each week from his discharge until November 1, over2 weeks after he was rehired.Edwards admitted on the witness stand that he hadfalsified his applications to that extent.3.Concluding findings with respect to EdwardsThe basic problem in Edwards' case is whether to credit his testimony that upondischarging him, Friedman said, "You can go find a Union someplace else.We don'tneed it here," or to credit Friedman's testimony that he was unaware of union activ-ityby anyone, let alone by Edwards, and discharged Edwards for displaying aninsubordinate and somewhat truculent attitude.Nothing is more common in casesunder this Act than flat conflicts of this nature, and attempts to find a formula forresolving them appear doomed to be no more rewarding than attempts to square thecircle.The trier of fact is compelled to comb the record for clues as to the truth orto rely on that shadowy and unsatisfactory word "demeanor."Cf.N.L R.B. v.Dinion Coil Company, Inc.,201 F. 2d 484, 489-490 (C.A. 2). Conflicts in testi-mony are by no means unknown in other areas of the law, but where a jury may,after long deliberation, return a simple and unexplicated fact finding, and a courtsitting without a jury may issue findings without laying bare the process of ratiocina-tion, custom, if not law, requires that a Trial Examiner, faced with a crucial conflictin testimony, set forth for the benefit of reviewing authorities, Board and court, theconsiderations which impel him to his choice.Cf.Local 138, International Union ofOperating Engineers, AFL-CIO, et al. (J. J. Hagerty, Inc.) v. N.L.R B.,321 F. 2d130, 138, footnote 1 (C.A. 2).Neither Friedman nor Edwards impressed me as witnesses who would put theirduty to truth above their self-interest.Of the two, Edwards would have impressedme the more favorably, but the revelation that he lied to the State authorities in con-nection with his claim for unemployment compensation destroys whatever advantagehis "demeanor" might have given him.On the other hand, I am unwilling to inferthat those falsehoods, which he openly admitted, brand every statement he made asuntrue.As both Friedman and Edwards were "interested" witnesses, I would be inclinedto give greater weight to the testimony of the comparatively disinterested fetter. LIBERTY SCRAP MATERIALS, INC., ETC.485But Jetter, who was still in the employ of the Company, admitted that he was unwill-ing to give a pretrial statement to Union Representative Felder because of fetter'saccordance with what he thought were his employer's desires.And, unfortunatelyfrom the standpoint of both the Company and fetter, his version of the dischargeepisode does not corroborate Friedman's, for fetter has Friedman telling Edwardsthat if Edwards "couldn't do something ... that he could go home . . . and Sam toldhim to punch his card, and he said he wasn't going to punch nothing ...... If any-thing, this version is a little closer to Edwards' than to Friedman's.Although fetterdenied hearing the phrase about the Union, Edwards placed that part of the episodeas occurring in the office and not in fetter's presence.General Counsel's case rests not only on the closing remark which Edwards attrib-uted to Friedman, but also on the fact that Edwards was discharged on the secondworking day after his conversation with the union organizer, a conversation in whichFriedman saw them engaged.As to this, Friedman denied recognizing Felder asan organizer, and denied interrogating Edwards as to Felder's identity.At the veryleast, it is highly plausible that Friedman, who had met Felder at the Board electionin 1962, recognized Felder as a familiar, if not a fully identifiable, face, and that aftersome further cogitation Friedman was able to recall where he had seen Felder before.General Counsel's burden is one of proof, not of showing plausibility. But if Edwardscorrectly quoted Friedman's parting shot about the Union, then the burden of proofismet, and the fact that Friedman saw Felder and Edwards in conversation furnishesan explanation of Friedman's awareness of Edwards' union activity.Further helpin resolvingthe basic credibilityissue comesfrom two unlikelysources- the unemployment compensation form, and a list of separations compiledby the Company. The former recites as to Edwards that the "Reason for unemploy-ment is lack of work ...... The latter recites that Edwards was terminated becausehe "Did not work full hours as requiied by Sam [Friedman]-Lack of Work." Inshort, the Company, in one form or another, is responsible for several conflictingversions as to the reasons for discharging Edwards.Friedman's testimony ascribesit to an insubordinate resentment of supervision, leading to an unpremeditated dis-charge.fetter's testimony ascribes it to an argument over Edwards' ability to "dosomething."The unemployment compensation form refers to "lack of work."Andthe list of terminated employees prepared by the Company lists what appear to bemutually inconsistent reasons, not working "full hours as required" and "lack ofwork."The conflicting stories emanating from the Company, and the contradictionbetween its records and Friedman's testimony tend to discredit the latter.Underall the circumstances, therefore, I credit Edwards rather than Friedman, and, as aconsequence, find that Edwards was discharged to discourage union activity and thatthe Company thereby violated Section 8 (a) (3) and (1) of the Act.Edwards has been reinstated, and I therefore need not pass on whether his falsestatements to the State authorities reveal such moral turpitude as to disqualify himfrom employment. I have considered whether his transgressions in that regard war-rant withholding from him the customary backpay remedy. But backpay is awardedin the public, not the private, interest, and appropriate redress for Edwaids' miscon-duct in the unemployment compensation matter can be left to forums more appro-priate for that purpose than this.B. The discharge of Brown and Mack JohnsonJesse Brown and Mack Johnson, two of the more active union members and earlysupporters of the organizing movement, were discharged on May 25, a week afterthe discharge of Edwards, and some 3 weeks after the renewal of union activity.22 The Company, in its brief, adverts to the timelag between the May discharges andthe filing of the unfair labor practice charge in August, and also notes that as late asJune 16 the Union wrote the Company advising of the organizing campaign and caution-ing the Company against committing unfair labor practicesFrom these facts, theCompany argues that in June the Union did not believe the discharges were unlawful,and that it filed the charge in August, after losing an election, merely to harass the Com-panyI reject these contentions.The charge was filed well within the 6 monthspermitted by the statute, and the merits of the case turn on the evidence in the record,and not on the Union's pretrial evaluation of the facts.For all the record shows, the'union official who wrote the June letter was not aware of all the details surrounding thedischarges.Itmay well be that had the Union won the election, it would have handledthesematters by negotiation rather than by filing a charge.But these speculationsneither add to nor detract from the evidence adduced at the hearing,on which thisDecision rests. 486DECISIONSOF NATIONALLABOR RELATIONS BOARDAs in Edwards' case, the testimony is in sharp conflict as to the events preceding andsurrounding the discharge.1.Events preceding the dischargeAccording to Brown, a few days before their discharge, Company President Liebo-witz came up to Johnson and Brown at work, criticized Johnson for moving tooslowly, and said that both Johnson and Brown were "nothing but troublemakers."Brown further testified that Liebowitz told Johnson, in Brown's presence, that he,Liebowitz, "wasn't afraid of the Union and nobody down there."According toBrown, Liebowitz apparently started to discharge Johnson at that time and thenchanged his mind.3On another occasion later that day, according to Brown, Liebo-witz said to him and to employee Lucas, "I'm going to find out 4 who is the head ofthat Union and run his ass away from here." Brown also testified to overhearingLiebowitz tell Miller, a supervisory employee, that he, Liebowitz, knew the employ-ees were trying to organize as two men had given him cards.5 Brown, who had dis-tributed union authorization cards, did not receive cards back from two of theemployees to whom he had given them.Mack Johnson's testimony in general corroborated that of Brown with respect tothe episode in which Liebowitz had criticized Johnson's work and had started todischarge him.According to Johnson, on that occasion Liebowitz "invited [Johnson]to go to the office and get [his] pay." Johnson's testimony continues:"So on the way in, then, he stopped and told me he wanted me to quit messingaround, said Jesse and I were trying to start a Union.He had known about itsome way or other.And he kept on shouting and talking, one word led to theother, and he said if I kept on messing around like I was, he was going to kickmy ass out of there.And he went on to say that he wasn't afraid of nobodydown at the union hall; that he didn't need anyone; he said he didn't need mearound there; didn't need my kind around there.He said if I kept on as I wasgoing, he was going to kick my ass out the door.Q.What happened?A. Then he told me to go on back, to shake my ass down, and I went onback and continued to do as I was doing.Liebowitz denied the statements attributed to him by Brown and Johnson, anddenied knowledge of any union activity at the plant until some weeks after theirdischarge.Miller also denied that Liebowitz ever told him two men had broughthim union cards.2.The circumstances attending the dischargeOn Saturday, May 23, neither Mack Johnson nor Brown reported to work. Brown,who testified that he was at home sick, had no telephone within a half mile from hishome and did not call in. Johnson, who had car trouble that day, telephoned to,report that he would be late, and was told that activity was slack and he should takethe day off. Thus far the testimony is in substantial agreement.But as to whathappened on Monday, May 25, the day of the discharge, the conflicts in testimonyare so sharp as to make it regrettably clear that either Johnson and Brown on theone hand, or Liebowitz and his office manager, Weinberg, on the other, are deliber-ately falsifying.Brown, testifying that he and Johnson arrived at work at 7:25 a.m.that day, continued as follows:So we had a dressing room beyond the office so we went through the officeand changed clothes, and I came back around to get my card and I looked inthe rack and it wasn't there. So I looked up Mr. Liebowitz and I asked himwhy was my card pulled. He said he thought I had quit, and I asked him whydid he think that.He said, "Well, you didn't come in Saturday, so I just thoughtyou had quit, and you didn't call in so I thought you had quit."3At first Brown testified that the "troublemaker" episode and the "near discharge"episode occurred at separate times on the same day.Later be testified that they occurredin the same conversation.* Transcript page 95, line 11, reads "fire" for "find out."My penciled note made atthe hearing reads "find out." See also transcript pages 116 and 129, where Brown,testifying to this episode, used the expression "find out." I hereby correct the recordat page 95 to correspond to my notation.s According to Brown, Johnson also overheard that conversation.Neither Mack John-son nor James Johnson was asked to corroborate Brown on that matter. LIBERTY SCRAP MATERIALS, INC., ETC.487So I asked him was I fired. He said, "Yes."So then I asked him why, He said, "Well, I told you you was fired."So, I don't know, a minute or so later Mack Johnson came in and asked himwhy was he fired, and Mack told him, "Well, I called in; you told me to goahead and take the day off.Why am I fired?"He said, "Well, you might as well take a restYou're fired, too."So about that time I called him back in his office and I asked him again whywas I fired so he said, "I just told you you was fired." So I asked him hadEddie and John gave him the two cards that I gave them and he said what mademe think that he had cards, so I didn't say nothing, so I asked him again, I askedhim, why was I fired. I asked him did they tell him I was trying to get a Union.He said, "Never mind who told me. I got it " So by that time I walked backoutside and Nelson was getting my pay ready. So first he tried to give us ourcards, to sign the cards and take cash, but we asked for a check, so then he gaveus a check.So as I was leaving I went back through the work shop and I ran upon Mr.Liebowitz again so I told him I wanted to see him outside before I go and Iasked him again why was I fired.He said, "I told you you was fired." AndI asked him had Eddie and John told him about us trying to get a Union. I askedhim the same thing again. So he said, "I told you never mind who told me,I got it," and he said, "I also warned you, too, that I wasn't afraid of the Unionand nobody down there."He said, "I don't need nobody."And he also said,"I told you if there was any more trouble I was going to kick your ass out," andby that time he was talking so that when he finished, I left.Johnson's testimony, quoted below, is substantially the same as Brown's:The following Monday, Jesse and I came in 25 after and went in and changedclothes which is most likely shoes.We already had the rest of our clothes on.And he went to proceed to his timecard and I went to mine which was rightalongside the door. So I seen the card was gone. I went in the office and askedwhy I was fired. And by that time Jesse and Izzy Liebowitz was coming in theoffice so they had a conversation between the two, and I stood and looked andwatched as they talked.He was telling James Brown he was fired because hedidn't call in that Saturday, the following Saturday.Iwas standing listening to them while they talked and I knew I was off theSaturday, too, and I guessed he was going to give me some information as to whyI was fired, too. So I said, "I presume I was fired. You have my card out of therack."So he talked on. So after they got through talking, I said was I fired,too?He said yes, you might as well take a rest, too.I said, "I called in."He said, "Yeah, you called in but it's all right, you just take a rest too.You'refired, too."Q. Do you recall any more of that conversation?A. In the office there?Q. Yes, sir.A. No. Jesse and he wentin, inhis little office, and I don't know what wassaid.Q. Do you recall anything further that Mr. Liebowitz said that morning?A. Yes.As we was leaving out, James Brown called him, asked him couldhe see him outside.He said yes, so he came on outside, and James mentionedagain why he was fired. He said because of the Union. He said he advised us ifwe kept on messing around like we was messing around, he was going to kickour ass out.Liebowitz' version bears little resemblance to the episode described by the employ-ees.He testified that he noticed Brown and Johnson were not at work that morning,and that about 8:15 a.m. he instructed the bookkeeper to remove their timecards fromthe rack, as he wanted to see them when they came in. According to Liebowitz, hispurpose was to reprimand them before they started work, and he did not intend todischarge them.Liebowitz testified that they arrived between 8:30 and 8:45 a.m.and he continued as follows:A. I asked them how come they didn't come to work.Q.What did they say to you?A.Well, this and that.They were feeling pretty good.They were prac-tically drunk, I'd say. 488DECISIONS OF NATIONALLABOR RELATIONS BOARDQ.What do you mean by "they were feeling pretty good?"A. Well, they started to holler and this and that, "You're going to fire us?".I said "No, no.No reason in the world."Q. Did you notice anything unusual about their behavior?A. Oh, yeah, they were drunk.Q. You mean in your opinion they had been drinking?A. Positively.Q.What else was said?Did you say thing else to them or did they say any-thing else to you?A. They simply asked me if they were fired again. They said, "Are you goingto fire us?"I said, "What for? There's no reason to fire you." So-Q. Did they say anything?A. They didn't say anything.Q.What did you do?A. I went in the other room, and Nelson was in the office, I mean the main-office, and then I went in the other room and Nelson came in, he says, "The boys-don't want to work.They want to quit.What are we going to do?"I said, "Pay them off."Q.Was it your intention to fire them when they did not show up for work?A. No.Q. On Saturday"A. No. Positively.Q. Did you intend to fire them Monday morning?A. No.Q. Did you have any reason for firing them?A. No.Q. Did you fire them?A. They fired themselves. They didn't want to work.Q. At that time did you know that either Brown or Johnson were involvedin the Union?A. No, sir.Nelson Weinberg, the office manager, corroborated Liebowitz' testimony, and con-curred in the opinion that Johnson and Brown had been drinking.According toWeinberg's testimony:Well, they still would not give Mr. Liebowitz any direct answer after Mr.Liebowitz twice asked them what happened, and Mr. Liebowitz started to go intothe back office, and as he was going into the back office both of them said theyare not going to have to get on their knees to beg anybody for a job. And I said,"Well, Mack and Jesse," I said, "that's not the point.Mr. Liebowitz just wantedto know what happened to you boys.""Well, if he doesn't want us to work, he can pay us off."At that time, I went back in the back office there, and I saw Mr. Liebowitzand I said, "Mr. Liebowitz, what do you want to do with these boys?"Mr. Liebowitz then said, "Well, they don't seem to be in any physical conditionto work and they're asking to be fired."He said, "Nelson, you might as wellpay them off."I said, "O.K " and went back to the office there, and I told the boys to wait,I'm going to make out their checks, and I made out a couple of checks for them,paid them off.According to employee James Johnson, about 1 week after the discharge of Brownand Mack Johnson, he overheard Liebowitz tell Supervisor Miller that Liebowitzbad "fired the wrong two men because of the Union."Miller and Liebowitz deniedany such conversation.3.Concluding findings as to the Brown-Johnson dischargeAs in the case of Edwards, the only real problem with respect to the Brown-Johnsondischarge is to determine which set of witnesses told the truth. If anything, thedifficulty in this instance exceeds that in Edwards' case.And the critical nature ofthe determination serves only to heighten the inherent self-skepticism with whichany human being conscious of his own fallibility approaches the issue. It is all verywell for an appellate court judge to quote a learned treatise to the effect that credi-bility issues are incapable of being reduced to rules, and that "the miscarriages ofjustice in which [trial judges] will be involved by reason of it [credibility errors) must LIBERTY SCRAP MATERIALS, INC., ETC.489,be set down to the imperfection of our means of arriving at truth."N.L R.B. v.Dinion Coil Co., supra,at 489.A Trial Examiner may have to acknowledge thisOlympian truth, but it is no comfort to realize that if one errs in his judgment, hemay be in good company. Nevertheless, the task cannot be shirked nor the issueavoided, andnot allthe decisions and treatises yet written afford the slightest degreeof assistance in discharging the responsibility vested in the Trial Examiner who mustmake, and should explain, his resolution.I am convinced that as to the predischarge matters, notably the antiunion statementsof Liebowitz to Mack Johnson, Lucas, and Brown, the latter's testimony is to becredited.Brown stood up well under rigorous cross-examination, and certain perti-nent, if superfluous, details in his testimony (e.g., his repeated description, wheneverhe described an episode, of a certain gesture of Liebowitz) tended to persuade methat he was testifying honestly on the matters at issue.6As an original proposition, Ishould be hard put to it to choose between the two conflicting versions of what hap-pened on the day of the discharge. But at this point, having found that the Companydischarged Edwards a week earlier for union activity (thus rejecting the claim thatthe Company was unaware of the organizing effort); and having found that Liebowitzisnot to be credited in his denials of his statements to Johnson, Lucas, and Brownin the few days preceding the Johnson-Brown discharge, I lean toward crediting theemployees' version of the events immediately surrounding this discharge.Evenassuming that they were late for work that day, Liebowitz' action in "pulling" theircards so that he would be sure to see them when they arrived suggests that somethingmore than normal discipline awaited them. Jetter testified that he was late as oftenas once a week, and the record generally attests the Company's lenient policy withregard to attendance.Both Liebowitz and Weinberg testified that the men appearedto be drunk, but even assuming this to be the fact, it was apparently a first offense foreach of them (according to Weinberg), and the Company did not even have a firmpolicy of discharging employees for reporting to work drunk but would sometimessimply tell them to go home and return when sober. Taking all the facts into con-sideration, including not only the above, but also that the Company considered'Brown and Johnson to be good workers, and that their discharge occurred shortlyafter they became active in the Union, I am led to the conclusion that the activityplayed a role in their discharge, which was therefore violative of Section 8(a)(3) and'(1) of the Act. This is not to say, of course, that the employees' union activity gavethem any immunity whatsoever from discharge for cause.Manifestly, if Johnsonand Brown showed up drunk on May 25 and, in effect, invited Liebowitz to dischargethem, their union activity would furnish no bar to his doing so. But on this record,assailed asImust necessarily be by doubts arising out of the sharply conflicting testi-mony, I do not accept Liebowitz' and Weinberg's testimony that this is what occurred.C. The discharge of James JohnsonJamesJohnson was discharged July 30, some 3 weeks after the July 10 election atwhich he was an observer for the Union, and in which the Union was defeated.According to Johnson, Weinberg told him the morning of the election that he (Wein-berg) "wouldn't think that it would be a good idea" for Johnson to be an observer.Weinberg's version of the conversation is as follows:He came up to me and said, "Nelson, I want to tell you something."And I said, "O.K., James, what is it you want to tell me?"He said, "Well, I'm a checker for the Union and I don't knowif I'm doingright."I said, "What do you mean, not doing right?" I said, "If you're a checker forthe Union and that's what you want to do," I said, "that's perfectly all right."I said, "Not only that, you vote any way you want to." And I said, "I also toldyou previously,"I said, sincehe wasn't working due to his hand injury I hadoccasionfor him to call me two, three times to see how things were, whether hisWorkmen's Compensation came through yet, and I reminded him also that,"When the Union has the election, be sure to come up and vote." ... I told himalso, he seemedto me like he was concerned about his future with the Companybecause of being checker, I told him absolutely not, I said, "You're voting orbeing a checker for the Union would have nothing to do with your job orjeopardize your job-you in your job in any way."I tried tomake it realplain to him on that."I do not credit all of Brown's testimony as he seemed evasive on certain nonessentialmatters such as whether he was really 111 on May 23, and why he wanted his final payto be by check rather than in cash. 490DECISIONSOF NATIONALLABOR RELATIONS BOARDOn Monday,July 27,Johnson, according to his testimony,was sick and so advisedthe Company by telephone.He testified that he was still sick on Tuesday and againtelephoned.Later that day he came to the plant to borrow some money. On Wednes-day he did not report to work or telephone,and that evening a friend telephonedhim to report that another man had been hired,perhaps in Johnson'splace.WhenJohnson reported for work on Thursday,July 30, he found that he had been dis-charged.He was rehired early in October.According to Weinberg,on Monday,July 27,Johnson telephoned that he was toodrunk to come to work. The next day he came in and borrowed some money.Wednesday he did not report.Weinberg testified that on Thursday morning, July 30,Johnson telephoned to ask if he still had a job.Weinberg's testimony continues:I told him, "Wait,one minute."I got hold of Mr. Liebowitz,I told him, "Mr.Liebowitz,Johnson is on the phone there and he's requested whether he has ajob left."Mr. Liebowitz, said, "No,Nelson, that's about it."He said, "I can't-" somewords of the sort- "I'm not going to take any more about him the way he's notcoming in to work and so on."He said,"Just tell him he's discharged."On consideration of the entire record, I do not credit Johnson's version of Wein-berg's remarks on the day of the election.With this removed from the case, andbearing in mind that the Company loaned Johnson money only 2 days before hisdischarge,I find that General Counsel has failed to sustain his burden of proving thatJohnson's discharge on July 30 was attributable to his union activity.The complaintas to him should therefore be dismissed.D. Other alleged interference,restraint,and coercionThe discriminatory discharges of Edwards,Brown,and Mack Johnson violatedSection 8(a)(1) as well as Section 8(a)(3).Likewise violative of Section 8(a)(1)were Friedman's interrogation of Edwards as to whether the latter had been talkingto a union organizer;Friedman'sparting shot as he fired Edwards that the lattershould"find a Union someplace else.We don't need it here"; Liebowitz'statementsto Brown and Mack Johnson that they were"troublemakers";his statement to MackJohnson,anent the Union,that Liebowitz did not need Johnson's"kind around there"and if Johnson"kept on as[he] was going, [Liebowitz]was going to kick [his]ass outthe door"; and Liebowitz'statement to Lucas and Brown that he was"going to findout who is the head of the Union and run his ass away from here."In addition,General Counsel alleges that Company Counsel Katz, in a speech tothe employees on the eve of the election,threatened to withdraw benefits if the Unionprevailed.Katz denied making such statements.It is clear that Katz made a speechin which he listed employee benefits under existing conditions and pointed out whathe regarded as the disadvantages of representation by the Union.Katz testified, how-ever, that he did not threaten to withdraw any benefits.I am inclined to credit Katz.In any event,the violations already found warrant the issuance of a broad cease-and-desist order,so the effect of sustainingthe Companyin this respect is simply to elimi-nate specific reference to such threats from the notice and order.Any future threats,whether or not Katz' speech overstepped the bounds,would violate the order as wellas the statute.III.THE REMEDYI shall recommend the conventionalremedy forthe violations found in this case;namely, (1) a cease and desist ordersufficientlybroad to encompass not only thespecific violations here committed,but also, inview oftheir serious character, toprotect againstotherinvasions of employee rights underthe Act; and (2) backpayfor the victims of discrimination, together with an orderof reinstatement in Brown'scase, for,while all three men were rehiredin October, there is somesuggestion onthisrecord that thejob given Brown was inferiorto that which he held before hisMay discharge.Backpay shouldbe computed in accordance with the formulas setforth in F.W. Woolworth Co.,90 NLRB289, andIsis Plumbing & HeatingCo.,138NLRB 716.CONCLUSIONS OF LAW1.By dischargingHartford Edwards,Mack Johnson, andJesse James Brownbecause oftheir unionactivity, the Company has engagedin unfairlabor practicesaffecting commercewithin themeaning of Sections 8(a)(3) and(1) and 2(6) and(7) of the Act.2.By interrogating and threatening employeeswithrespect to their union activity,as found above,the Company has furtherengaged inunfair laborpractices affectingcommerce within the meaning of Sections 8(a) (1) and 2(6) and(7) of the Act. LIBERTY SCRAP MATERIALS, INC., ETC.491RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and theentire record in the case, and pursuant to Section 10(c) of the National Labor Rela-tions Act, as amended, it is hereby ordered that, Respondents, Liberty Scrap Mate-rials,Inc.,Absorbent Sanitary Wiper Company, and American Barrel & CooperageCompany, Cincinnati, Ohio, their officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discriminating against any employee for having joined, or engaged in activ-ity on behalf of, Ice, Storage, Scrap Material & Grain Warehousemen's Local UnionNo. 105, affiliated withInternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America.(b) Interrogating or threatening employees as to their union membership oractivities, or in any other manner interfering with, restraining, or coercing employ-ees in the exercise of their rights under Section 7 of the Act.2.Take the following affirmative action which is necessary to effectuate the poli-cies of the Act:(a)To the extent they have not already done so, offer to reinstate Jesse JamesBrown to his former or substantially equivalent position without prejudice to hisseniority or other rights and privileges, and make him, Mack Johnson, and HartfordEdwards whole in the manner described in the portion of the Trial Examiner's Deci-sion entitled "The Remedy" for any loss of earnings suffered by reason of the dis--crimination against them.(b)Notify Jesse James Brown if he is serving in the Armed Forces of the UnitedStates of his right to full reinstatement upon application in accordance with theSelective Service Act and the Universal Military Training and Service Act of 1948,as amended, after discharge from the Armed Forces.(c)Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to analyze theamount of backpay due under the terms of this Order.(d) Post at their plants at Cincinnati, Ohio, copies of the attached notice marked"Appendix." 7Copies of such notice, to be furnished by the Regional Director forRegion 9, shall, after being duly signed by an authorized representative of theRespondents, be posted immediately upon receipt thereof, and be maintained bythem for a period of 60 consecutive days thereafter, in conspicuous places, includingallplaceswhere notices to employees are customarily posted.Reasonable stepsshall be taken by the Respondents to insure that said notices are not altered, defaced,or covered by any other material.(e)Notify the Regional Director for Region 9, in writing, within 20 days fromthe date of the receipt of this Decision, what steps the Respondents have taken tocomply herewith.8The complaint insofar as it alleges discrimination against James Johnson shouldbe, and the same hereby is, dismissed.I In the event that this Recommended Order is adopted by the Board, the words "Asordered by" shall be substituted for the words "As recommended by a Trial Examinerof in the notice. In the further event that the Board's Order be enforced by a decreeof a United States Court of Appeals, the words "a Decree of the United States Court ofAppeals, Enforcing an Order of" shall be substituted for the words "As ordered by "B In the event that this Order is adopted by the Board, this provision shall be modifiedto read, "Notify said Regional Director, in writing, within 10 days from the date ofthis Order, what steps the Respondents have taken to comply herewith."APPENDIXNOTICE To ALL EMPLOYEESAs recommended by a Trial Examiner of the National Labor Relations Board,we are posting this notice to inform our employees of the rights guaranteed themin the National Labor Relations Act:All our employees have the right to join or assist Ice, Storage, Scrap Material& Grain Warehousemen's Local Union No. 105, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America.They also have the right not to join or assist a union.WE WILL NOT question our employees as to whether they are members of, orsupporters of, a union, and we will not discharge them for doing so, or interferewith them in any way because of their union activity. 492DECISIONS OF NATIONALLABOR RELATIONS BOARDWE WILL give Hartford Edwards, Mack Johnson, and Jesse James Browerbackpay for any wages lost as a result of their discharges in May 1964, and, to,the extent,if any, that we have not already done so, we will offer Jesse JamesBrown his former job.LIBERTY SCRAP MATERIALS,INC., ABSORBENT SANITARY WIPERCOMPANY, AND AMERICANBARREL&COOPERAGE COMPANY,Employer.Dated-------------------By------------------------------------------(Representative)(Title)NOTE.-We will notify Jesse James Brown if presently serving in the ArmedForces of the United States of his right to full reinstatement upon application inaccordance with the Selective Service Act and the Universal Military Training andService Act of 1948, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.Employees may communicate directly with the Board'sRegional Office, Room2023, Federal Office Building, 550 Main Street,Cincinnati,Ohio, Telephone No. 381-2200, if they have any questions concerning this notice or compliance with itsprovisions.American Oil CompanyandOffice Employees Association.CasesNos. 13-CA-6545 and 13-CA-6560.May 7, 1965DECISION AND ORDEROn November 13, 1961, Trial Examiner C. W. Whittemore issued hisDecision in the above cases, finding that Respondent had not engagedin the unfair labor practices alleged in the complaint and recommend-ing that the complaint be dismissed in its entirety, as set forth in theattached Trial Examiner's Decision.Thereafter, the General Counselfiled exceptions to the Trial Examiner's Decision and a supportingbrief.The Respondent filed cross-exceptions and an answering briefin support of the Trial Examiner's Decision and the cross-exceptions.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with these cases to a three-memberpanel [Chairman McCulloch and Members Fanning and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the General Counsel's exceptions, the Respond-ent's cross-exceptions, the briefs, and the entire record in these cases,and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as itsOrder the Order recommended by the Trial Examiner, and orders thatthe complaint herein be, and it hereby is, dismissed.152 NLRB No. 49.